DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on September 9, 2021 is acknowledged. Claims 4-11 are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 6, “wherein he” should be corrected.
In claim 3, “softening point (Tg)” should be corrected as Tg stands for glass transition temperature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US2015/0017428 A1) in view of Noriko et al. (“Noriko”, JP 5494602 B2; see machine translation).
Regarding claims 1-3, Kim discloses an insulating film composition of a non-oriented electrical steel sheet comprising a mixed metal phosphate consisting of aluminum phosphate and cobalt phosphate, and an organic/inorganic composite consisting of epoxy resin and silica nanoparticle substituted on the functional group of the epoxy resin (abstract).
Kim does not expressly teach the same ranges of resin and metal phosphate. However, Kim teaches ranges that overlap the claimed ranges. Kim teaches the composition may comprise 30 to 70wt.% of metal phosphate and 30 to 70 wt.% of the organic/inorganic composite ([0046]), rendering the ranges obvious.
Kim does not expressly teach the resin has an aromatic group such as those claimed in claim 2. However, Noriko is also directed to an adhesive insulating film for an electromagnetic steel sheet (abstract). Noriko teaches using epoxy resin capable of having functional groups such as bisphenol A, 
As to claim 3, Kim does not teach the exact same ranges of Mw, softening point / Tg, or solid content. However, Kim teaches the solid content of the organic/inorganic composite material may be 40 to 70 wt.%, and the ratio of silica/resin in the solid may be 0.3 to 0.6 ([0015]). Kim also teaches the molecular weight of the epoxy resin is 1,000 to 4,000, and the Tg is 40 to 60 degrees C.([0076]), which overlap the claimed ranges, rendering the claim obvious. In any event, the effect of varying the molecular weight, solid content, and Tg are well understood and determining optimal values could be determined through routine experimentation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL H LEE/               Primary Examiner, Art Unit 1746